DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on June 22, 2020. Claim 1 has been cancelled. Claims 2-21 are pending and presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/691,885. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 2 of the instant application are found in claim 1 of O’Neill except “obtaining second contextual information from a parallel source that is independent from the handwritten or audio source and the information template; and verifying that the first term has been properly recognized as the first answer term based on the second contextual information” have been omitted. Given the fact that the ‘590 invention has broader applications where “obtaining second contextual information” must be need in selecting answer term from the candidate terms based on the contextual information and associating the answer term with the information template. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of 
	The following table shows the claims in ‘590 that are rejected by corresponding claims in ‘885.
Claims Comparison Table:
‘590	‘885
2	1
16	15
19	17

Instant application  #16/908,590
Patent # 10/691,885
Claim 2. A computer-implemented method, comprising: 

at a computer system having one or more processors and memory storing one or more programs executed by the one or more processors:

obtaining unstructured information collected from a handwritten or audio source; 

identifying one or more terms from the unstructured information, the one or more terms including at least one ambiguous term; 


performing a recognition operation on a first term from the unstructured information to derive a first plurality of candidate terms for the first term; 
obtaining contextual information from an information template associated with the unstructured information; 

selecting a first answer term from the first plurality of candidate terms based on the contextual information; and 

associating the first answer term with the information template. 


3. The method of claim 2, further comprising: performing a recognition operation on a second term to derive a second plurality of candidate terms, wherein the second term is adjacent to the first term; obtaining contextual information from an information template associated with the unstructured information; selecting a second answer term from the second plurality of candidate terms based on the contextual information and at least one other adjacent term; and associating the second answer term with the information template. 

4. The method of claim 3, further comprising updating the first answer term based on the second answer term. 

5. The method of claim 4, wherein updating the first answer term based on the second answer term includes expanding the first answer term to include the second answer term. 

6. The method of claim 3, further comprising removing the first answer term based on the second answer term. 

7. The method of claim 2, further comprising selecting a third answer term from the first plurality of candidate terms based on the contextual information; and associating the third answer term to the information template determining whether the first answer term and the third answer term are conflicting; and in accordance with a determination that the first 

8. The method of claim 7, wherein resolving the conflict includes: validating the first answer term and the third answer term with the contextual information from the information template and/or an answer term of a term adjacent to the first term. 

9. The method of claim 7, wherein resolving the conflict includes: obtaining second contextual information from a parallel source that is independent from the handwritten or audio source and the information template; and validating the first answer term and the third answer term based on the second contextual information. 

10. The method of claim 7, further comprising: determining whether the conflict was resolved; in accordance with the conflict not being resolved, displaying a user interface to present the first and third answer terms; and receiving a user selection of the first answer term, such that the first term is recognized as the first answer term based on the user selection. 

11. The method of claim 2, wherein the first plurality of candidate terms correspond to different segmentations or recognitions of the first term. 

12. The method of claim 2, wherein the contextual information includes a plurality of contextual options, wherein the first answer term at least partially matches one of the plurality of contextual options, and other candidate terms of the first plurality of candidate terms do not match any of the plurality of contextual options. 

13. The method of claim 2, wherein: the information template further comprises a plurality of data units, each data unit having a field name and a form field associated with the field name, the plurality of data units further including a first data unit; the contextual information relates to the form field of the first 

14. The method of claim 13, wherein the form field corresponds to a plurality of predefined menu entries, and the first answer term at least partially matches one of the plurality of predefined menu entries. 

15. The method of claim 2, further comprising: building one or more attachment tokens and hints based on at least the first answer term; and associating the one or more attachment tokens and hints with the information template. 

16. A computer system, comprising: one or more processors; and memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions for: obtaining unstructured information collected from a handwritten or audio source; identifying one or more terms from the unstructured information, the one or more terms including at least one ambiguous term; performing a recognition operation on a first term from the unstructured information to derive a first plurality of candidate terms for the first term; obtaining contextual information from an information template associated with the unstructured information; selecting a first answer term from the first plurality of candidate terms based on the contextual information; and associating the first answer term with the information template. 

17. The computer system of claim 16, wherein the one or more programs further comprise instructions for: performing a recognition operation on a second term to derive a second plurality of candidate terms, wherein the second term is adjacent to the first term; obtaining contextual information from an information template associated with the unstructured information; selecting a second answer term from the second plurality of candidate terms based on the contextual information and at least one other adjacent term; and associating the 

18. The computer system of claim 17, wherein the one or more programs further comprise instructions for: updating the first answer term based on the second answer term. 

19. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system, the one or more programs comprising instructions for: obtaining unstructured information collected from a handwritten or audio source; identifying one or more terms from the unstructured information, the one or more terms including at least one ambiguous term; performing a recognition operation on a first term from the unstructured information to derive a first plurality of candidate terms for the first term; obtaining contextual information from an information template associated with the unstructured information; selecting a first answer term from the first plurality of candidate terms based on the contextual information; and associating the first answer term with the information template. 




at a computer system having one or more processors and memory storing one or more programs executed by the one or more processors: 

obtaining unstructured information collected from a handwritten or audio source; 

identifying one or more terms from the unstructured information, the one or more terms including a first term that is ambiguous; 

performing a recognition operation on the first term to derive a first plurality of candidate terms for the first term; 


obtaining first contextual information from an information template associated with the unstructured information; 

in accordance with the first contextual information, selecting a first answer term from the first plurality of candidate terms, such that the first term is recognized as the first answer term; obtaining second contextual information from a parallel source that is independent from the handwritten or audio source and the information template; and verifying that the first term has been properly recognized as the first answer term based on the second contextual information. 
    2. The method of claim 1, wherein the first plurality of candidate terms are corresponding to different segmentations or recognitions of the first term. 
    3. The method of claim 1, the first contextual information including a plurality of contextual options, wherein the first answer term at least partially matches one of the plurality of contextual options, and other candidate terms of the first plurality of candidate terms do not match any of the plurality of contextual options. 
    4. The method of claim 1, wherein: the information template further comprises a plurality of data units, each data unit having a field name and a form field associated with the field name, the plurality of data units further including a first data unit; the first contextual information relates to the form field of the first data unit; and the first answer term recognized from the first term is used to define the form field of the first data unit. 
    5. The method of claim 4, wherein the form field corresponds to a plurality of predefined menu entries, and the first answer term at least partially matches one of the plurality of predefined menu entries, while other candidate terms of the first plurality of candidate terms do not match any of the plurality of predefined menu entries. 



    7. The method of claim 5, wherein the plurality of predefined menu entries includes two or more company names. 

    8. The method of claim 5, wherein the one of the plurality of predefined menu entries includes a first name, and the first answer term at least partially matches one of the plurality of predefined menu entries, when the first answer term matches the first name or a variation of the first name, the variation of the first name including one of a group consisting of a synonym, an abbreviation, a homograph and a homophone of the first name. 

    9. The method of claim 1, wherein the one or more terms further includes a second term located in proximity to the first term in the unstructured information, and selecting the first answer term from the first plurality of candidate terms further comprises: recognizing the second term as a second answer term; determining that the second answer term is related to the first contextual information and the first answer term of the first plurality of candidate terms; and in accordance with the first contextual information, recognizing the first term as the first answer term. 
    10. The method of claim 9, the first contextual information including a first name, wherein the second term is associated with the second answer term when the second answer term matches the first name or a variation of the first name, the variation of the first name including one of a group consisting of a synonym, an abbreviation, a homograph and a homophone of the first name. 
    11. The method of claim 1, wherein: the information template further comprises a plurality of data units, each data unit having a field name and a form field associated with the field name, the plurality of data units further including a first data unit; the first contextual information includes the field name of the first data unit; and the first answer term recognized 
    12. The method of claim 11, wherein the one or more terms further includes a second term located in proximity to the first term in the unstructured information, and selecting the first answer term from the plurality of candidate terms further comprises: recognizing the second term as a second answer term; after determining that the second answer term matches the field name of the first data unit or a variation of the field name of the first data unit, determining that the form field is associated with the first term; and recognizing the first term as the first answer term. 
    13. The method of claim 12, wherein the variation of the field name of the first data unit includes one of a group consisting of a synonym, an abbreviation, a homograph and a homophone of the field name of the first data unit. 
    14. The method of claim 1, wherein selecting a first answer term from the first plurality of candidate terms further comprises: in accordance with the first contextual information, identifying the first answer term and a second answer term that is recognized as the first term; displaying a user interface to present the first and second candidate terms; and receiving a user selection of the first answer term, such that the first term is recognized as the first answer term based on the user selection. 
    15. A computer system, comprising: one or more processors; and memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions for: obtaining unstructured information collected from a handwritten or audio source; identifying one or more terms from the unstructured information, the one or more terms including a first term that is ambiguous; performing a recognition operation on the first term to derive a first plurality of candidate terms for the first term; obtaining first contextual information from an information template associated with the unstructured information; in accordance with the first contextual information, selecting a first answer term from the first plurality of candidate 
    16. The computer system of claim 15, wherein the instructions for selecting a first answer term from the first plurality of candidate terms further comprises instructions for: in accordance with the first contextual information, identifying the first answer term and a second answer term that is recognized as the first term; displaying a user interface to present the first and second candidate terms; and receiving a user selection of the first answer term, such that the first term is recognized as the first answer term based on the user selection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 2 recites a computer-implemented method, independent claim 16 recites a computer system, and independent claim 19 recites a non-transitory computer readable storage medium. Therefore, Step 1 is satisfied for claims 2-21. Step 2A Prong One: The independent claims recites obtaining unstructured 
These obtaining/receiving, identifying/observations, performing a recognition or selecting are acts that can be practically performed in the human mind. Such mental receiving/observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of extracting structured data information handwritten using the computer components as a tool. While this type of automation improves the comparison of information “selecting a first answer term from the first plurality of candidate terms based on contextual information”, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation 
Claim 3 similar claim 17 and claim 20, the claims recites “performing recognition operation, obtaining contextual information , selecting a second answer term and associating the second answer term” are similar rejection of claims 2, 16 and 19 above, therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 4 similar claim 18 and claim 21, the claims recites “updating the first answer term based on the second answer term” are similar rejection of claims 2, 16 and 19 above, therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 5-15, 17-18 and 20-21, the claims recites “updating, selecting, determining, obtaining and validating” are similar rejection of claims 2, 16 and 19 above, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 9, 11, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coccaro et al. (US 20140278379 A1) in view of Dakin et al. (US 10223344 B2).
Regarding claim 2, similar claim 16 and claim 19, Coccaro discloses a computer-implemented method, system and non-transitory computer readable storage medium comprising: at a computer system having one or more processors (processors 100, Fig.1) and memory (computer system’s memory, Fig.1) storing one or more programs executed by the one or more processors: 
obtaining unstructured information collected from a handwritten or audio source (¶[0045]-[0046], Coccaro, i.e., obtaining unstructured information “speech recognition system 306” from audio source); 
identifying one or more terms from the unstructured information, the one or more terms including a first term that is ambiguous (¶[0045]-[0046], Coccaro, i.e., identifying multiple candidate words including ambiguous word); 
performing a recognition operation on the first term to derive a first plurality of candidate terms for the first term (¶[0046], Coccaro, i.e., recognition operation on the word to identify multiple candidate words).
Coccaro, however, does not explicitly disclose obtainingt contextual information from an information template associated with the unstructured information.
Dakin discloses obtaining contextual information from an information template associated with the unstructured information (col.2, line 37 to col. 3, line 67, Dakin); and selecting a first answer term from the first plurality of candidate terms (col.3, line 63 to col.4, line 48, Dakin, i.e., “new York” as unstructured information and selecting the suggested term corresponding to “selecting an answer term” from the plurality of candidate), such that the first term is recognized as the first answer term (col.3, line 63 to col.4, line 48, Dakin). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Coccaro and Dakin before them to incorporate the semantic context information of Coccaro into Dakin, as taught by Coccaro. One of ordinary skill in the art would be motivated to integrate managing context information into electronic form of Dakin, with a reasonable expectation of success, in order to enhance recognition and population of electronic form system.
Regarding claim 9, Coccaro/ Dakin combination disclose obtaining second contextual information from a parallel source that is independent from the handwritten or audio source (¶[0045]-[0046], Coccaro) and the information template (abstract;col.3, line 24 to col. 4, line 48 and col.10, lines 7-64, Dakin); and validating the first answer term and the third answer term based on the second contextual information (¶[0030] and [0045]-[0046], Coccaro, i.e., verifying input’s context data). 
Regarding claim 11, Coccaro/ Dakin combination disclose wherein the first plurality of candidate terms are corresponding to different segmentations or recognitions of the first term (¶[0033], [0042] and [0045]-[0046], Coccaro). 
Regarding claim 13, Coccaro/ Dakin combination disclose wherein: the information template further comprises a plurality of data units (abstract, Dakin), each data unit having a field name and a form field associated with the field name (Figs.1, 5, 7, Dakin, i.e., form field including field name), the plurality of data units further including a first data unit (form field 114 corresponding to “a first data unit”, Fig.1, Dakin); the first contextual information relates to the (col.3, line 24 to col. 4, line 48 and col.10, lines 7-64, Dakin); and the first answer term recognized from the first term is used to define the form field of the first data unit (form field response 120, Fig.1 and col.3, line 24 to col. 4, line 48 and col.10, lines 7-64, Dakin). 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coccaro et al. (US 20140278379 A1) in view of Dakin et al. (US 10223344 B2) and further in view of Ferrari et al (US 20050038781 A1).
Regarding claim 12, Coccaro/ Dakin combination disclose all of the claimed limitations as discussed above, except wherein the first answer term at least partially matches one of the plurality of contextual options, and other candidate terms of the first plurality of candidate terms do not match any of the plurality of contextual options. 
Ferrari discloses answer term at least partially matches one of the plurality of contextual options (¶[0028]-[0029] and [0071]-[0072], Ferrari), and other candidate terms of the first plurality of candidate terms do not match any of the plurality of contextual options (¶[0028]-[0029] and [0071]-[0072], Ferrari).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Coccaro, Dakin and Ferrari before them to incorporate the semantic context information of Coccaro, Dakin into Ferrari, as taught by the modified Coccaro. One of ordinary skill in the art would be motivated to integrate managing context information into multiple term queries of Ferrari, with a reasonable expectation of success, in order to enhance recognition and population of electronic form system.
Regarding claim 14, Coccaro/ Dakin combination disclose wherein the form field corresponds to a plurality of predefined menu entries (Figs.1-3, Dakin, i.e., menu entries of Figs 2-3). Ferrari discloses the first answer term at least partially matches one of the plurality of predefined menu entries (¶[0028]-[0029] and [0071]-[0072], Ferrari), while other candidate terms of the first plurality of candidate terms do not match any of the plurality of predefined menu entries (¶[0028]-[0029] and [0071]-[0072], Ferrari). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Coccaro, Dakin and Ferrari before them to incorporate the semantic context information of Coccaro, Dakin into Ferrari, as taught by the modified Coccaro. One of ordinary skill in the art would be motivated to integrate managing context information into multiple term queries of Ferrari, with a reasonable expectation of success, in order to enhance recognition and population of electronic form system.
Allowable Subject Matter
Claims 3-10, 15, 17-18 and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, similar claim 17 and claim 20, Coccaro/ Dakin combination disclose all of the claimed limitations as discussed above, except “performing a recognition operation on a second term to derive a second plurality of candidate terms, wherein the second term is adjacent to the first term; obtaining contextual information from an information template associated with the unstructured information; selecting a second answer term from the second plurality of candidate terms based on the contextual information and at least one other adjacent term; and associating the second answer term with the information template.”
Regarding claim 7, Coccaro/ Dakin combination disclose all of the claimed limitations as discussed above, except “selecting a third answer term from the first plurality of candidate terms 
Regarding claim 15, Coccaro/ Dakin combination disclose all of the claimed limitations as discussed above, except “building one or more attachment tokens and hints based on at least the first answer term; and associating the one or more attachment tokens and hints with the information template.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Bellegarda et al. (US 20160357728 A1) disclose LANGUAGE IDENTIFICATION FROM SHORT STRINGS.
2. Bellegarda (US 20160092434 A1) discloses INTEGRATED WORD N-GRAM AND CLASS M-GRAM LANGUAGE MODELS.
3. Gruber et al. (US 20150348551 A1) disclose MULTI-COMMAND SINGLE UTTERANCE INPUT METHOD.
4. Xia et al. (US 20140365949 A1)/(US 20140363083 A1) disclose MANAGING REAL-TIME HANDWRITING RECOGNITION.
5. Dixon et al. (US 20140363082 A1) disclose INTEGRATING STROKE-DISTRIBUTION INFORMATION INTO SPATIAL FEATURE EXTRACTION FOR AUTOMATIC HANDWRITING RECOGNITION.

7. Dolfing et al. (US 20140361983 A1) disclose REAL-TIME STROKE-ORDER AND STROKE-DIRECTION INDEPENDENT HANDWRITING RECOGNITION.
8. Hill et al. (US 20100306249 A1) disclose SOCIAL NETWORK SYSTEMS AND METHODS.
9. Evermann (US 10176167 B2) discloses System and method for inferring user intent from speech inputs.
10. Zelenkov et al. (US 9824084 B2) disclose Method for word sense disambiguation for homonym words based on part of speech (POS) tag of a non-homonym word.
11. Bennett et al. (US 20150363485 A1) disclose LEARNING AND USING CONTEXTUAL CONTENT RETRIEVAL RULES FOR QUERY DISAMBIGUATION.
12. Rao et al. (US 20150186528 A1) disclose REQUEST TYPE DETECTION FOR ANSWER MODE SELECTION IN AN ONLINE SYSTEM OF A QUESTION AND ANSWER SEARCH ENGINE.
13. Singh et al. (US 20150186514 A1) disclose CENTRAL AGGREGATOR ARCHITECHTURE FOR QUESTION AND ANSWER SEARCH ENGINE.
14. Ben Shahar (US 20120197939 A1) discloses METHOD FOR MATCHING QUERIES WITH ANSWER ITEMS IN A KNOWLEDGE BASE.
15. Simon (US 20070239760 A1) discloses SYSTEM FOR PROVIDING AN INTERACTIVE INTELLIGENT INTERNET BASED KNOWLEDGEBASE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 24, 2022